


 

Exhibit 10(d)

 

HEWLETT–PACKARD COMPANY

 

1990 INCENTIVE STOCK PLAN

 

 

PART 1.   PLAN ADMINISTRATION AND ELIGIBILITY

 

I. PURPOSE

 

The purpose of this 1990 Incentive Stock Plan (the “Plan”) of Hewlett–Packard
Company (the “Company”) is to encourage ownership in the Company by key
personnel whose long–term employment is considered essential to the Company’s
continued progress and thus to provide them with a further incentive to continue
in the employ of the Company or its subsidiaries or affiliates. (The Company and
all such subsidiaries are collectively referred to hereinafter as the
“Participating Companies.”)

 

II. ADMINISTRATION

 

The Board of Directors (the “Board) of the Company or any committee (the
“Committee”) of the Board that will satisfy Rule 16b–3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any regulations
promulgated thereunder, as from time to time in effect, including any successor
rule (“Rule 16b-3”), shall supervise and administer the Plan. The Committee
shall consist solely of two or more non-employee directors of the Company, who
shall be appointed by the Board.  A member of the Board shall be deemed to be a
“non-employee director” only if he satisfies such requirements as the Securities
and Exchange Commission may establish for non-employee directors under Rule
16b-3.  Members of the Board receive no additional compensation for their
services in connection with the administration of the Plan.

 

The Committee or the Board shall from time to time designate the key employees
of the Participating Companies who shall be granted stock options, stock or cash
awards under the Plan and the amount and nature of the award to be granted to
each such employee.

 

The Board or the Committee may adopt such rules or guidelines as it deems
appropriate to implement the Plan.  All questions of interpretation of the Plan
or of any shares issued under it shall be determined by the Board or the
Committee and such determination shall be final and binding upon all persons
having an interest in the Plan. Any or all powers and discretion vested in the
Board or the Committee under this Plan may be exercised by any subcommittee so
authorized by the Board or the Committee and satisfying the requirements of Rule
16b-3 for employees subject to Section 16 of the Exchange Act.  In addition, the
Board or the Committee may delegate to the Executive Committee of the Board of
Directors the power to approve stock options and stock awards to employees not
subject to Section 16 of the Exchange Act.

 

 

1

--------------------------------------------------------------------------------


 

Delegation of Authority for the Day-to-Day Administration of the Plan.  Except
to the extent prohibited by applicable law or applicable rules of a stock
exchange, the Board or any of its committees as shall be administering the Plan
may delegate to one or more individuals the day-to-day administration of the
Plan and any of the functions assigned to it in this Plan. The delegation may be
revoked at any time.

 

III. PARTICIPATION IN THE PLAN

 

Key employees of the Company, including officers (with the exception of David
Packard), and directors of the Company who are also employed by a Participating
Company shall be eligible to participate in the Plan.

 

IV. STOCK SUBJECT TO THE PLAN

 

The maximum number of shares which may be optioned or awarded under the Plan
shall be 128,000,000 shares of the Company’s $0.01 par value Common Stock. In
any fiscal year, no individual may be granted stock awards or stock options
exceeding 1,000,000 shares or five percent of all shares optioned or awarded
that year, whichever is less.  If a class of Preferred Stock is created and
authorized by the Company’s Certificate of Amendment to the Certificate of
Incorporation, Preferred Stock may be used in lieu of Common Stock for Plan
grants. The limitation on the number of shares which may be optioned or awarded
under the Plan shall be subject to adjustment as provided in Section XX of the
Plan.

 

The grant of a stock award not pursuant to an option under the Plan (“Stock
Award”) shall be subject to such restrictions as the Committee shall determine
to be appropriate, including but not limited to restrictions on resale,
repurchase provisions, special vesting requirements or forfeiture provisions.
The grant and exercise of a stock option shall be subject to such restrictions
as the Committee may determine to be appropriate in accordance with Section VI
of the Plan.

 

If any outstanding option under the Plan for any reason expires or is terminated
without having been exercised in full, or if any Stock Awards are forfeited, the
forfeited shares or shares allocable to the unexercised portion of such option
shall again become available for grant pursuant to the Plan.

 

 

PART 2.   OPTIONS AND STOCK APPRECIATION RIGHTS

 

V. INCENTIVE STOCK OPTIONS

 

Any option granted under the Plan may be designated by the Committee as a
nonstatutory option or as an incentive stock option (“ISO”) entitled to special
tax treatment under Section 422A of the Internal Revenue Code of 1986, as
amended to date and as may be amended from time to time (the “Code”).

 

 

2

--------------------------------------------------------------------------------


 

No option intended to qualify as an ISO may be granted under the Plan if such
grant, together with any applicable prior grants, would exceed any maximum
established under the Code for ISOs that may be granted to a single employee.
Should it be determined that any ISO granted under the Plan exceeds such
maximum, the ISO shall be null and void to the extent, but only to the extent,
of such excess. Section 422A(b)(7) of the Code presently provides that with
respect to options granted after December 31, 1986 the aggregate fair market
value (determined as of the time the ISO is granted) of the stock with respect
to which ISOs are exercisable for the first time by an employee in any calendar
year under all incentive stock option plans of the Company shall not exceed
$100,000.

 

Nothing in this section shall be deemed to prevent the grant of options in
excess of the maximum established by the Code where such excess amount is
treated as a nonstatutory option not entitled to special tax treatment under
Section 422A of the Code.

 

VI. TERMS, CONDITIONS AND FORM OF OPTIONS

 

Each option granted under this Plan shall be authorized by action of the
Committee and shall be evidenced by a written agreement in such form as the
Committee shall from time to time approve, which agreements shall comply with
and be subject to the following terms and conditions:

 

A. Options Non–Transferable. Each option granted under the Plan by its terms
shall not be transferable by the optionee otherwise than by will, or by the laws
of descent and distribution, and shall be exercised during the lifetime of the
optionee only by him. No option or interest therein may be transferred,
assigned, pledged or hypothecated by the optionee during his lifetime, whether
by operation of law or otherwise, or be made subject to execution, attachment or
similar process.

 

B. Period of Option. The Committee may specify, at the time of grant a vesting
schedule for any option.  If no vesting schedule is specified, no option may be
exercised before the first anniversary of the date upon which it was granted,
nor may it be exercised as to more than one–fourth of the number of shares
covered thereby before the second anniversary of such date, nor as to more than
one–half of the number of shares covered thereby before the third anniversary of
such date, nor as to more than three–fourths of the number of shares covered
thereby before the fourth anniversary of such date.  Any option granted pursuant
to the Plan shall become exercisable in full upon the retirement of the optionee
because of age or total and permanent disability or upon the death of the
optionee. Except as provided in this subsection B, no option shall be
exercisable after the expiration of 10 years from the date upon which such
option is granted. However, the Committee may, at the time an option is granted
to any employee who is not subject to Section 16 of the Exchange Act, specify a
different term for the option up to a maximum term of 10.5 years.  Each option
shall be subject to termination before its date of expiration as hereinafter
provided.

 

 

3

--------------------------------------------------------------------------------


 

C. Exercise of Options. Options may be exercised only by written notice to the
Company at its head office accompanied by payment in cash of the full
consideration for the shares as to which they are exercised, and, with respect
to nonstatutory options, by payment of all applicable U.S. withholding taxes
upon such exercise. In addition, if and to the extent authorized by the
Committee, optionees may make all or any portion of any payment due to the
Company upon exercise of an option by delivery of any property (including
securities of the Company) other than cash, as long as such property constitutes
valid consideration for the stock under applicable law.

 

The Committee may permit the payment of required tax withholding due upon
exercise of an option by the withholding of shares otherwise issuable upon
exercise of the option. Option shares withheld in payment of such taxes shall be
valued at the fair market value of the stock on the date of exercise. Fair
market value shall be deemed to be the mean of the highest and lowest quoted
selling prices for such shares on the exercise date as reported on the New York
Stock Exchange Composite Tape. The Committee may impose special restrictions on
the use of option shares as payment for withholding taxes by individuals subject
to Section 16(b) of the Exchange Act.

 

No option may be exercised while the optionee is on any leave of absence from
the Company other than an approved medical leave. Options will continue to vest
during any authorized leave of absence, and may be exercised to the extent
permitted by subsection VI(B) above upon the optionee’s return to active
employment status.

 

D. Termination of Options. All rights of an employee in an option, to the extent
that it has not been exercised, shall terminate upon the termination of his
employment for any reason other than the death of the employee or retirement
because of age or total and permanent disability and in case of such retirement
three years from the date thereof with respect to nonstatutory options and three
months from the–retirement date with respect to ISOs. In the event of the death
of the employee, the option shall terminate upon failure of his designated
representative to exercise the option in accordance with the time period
provided in subsection VI(E) below. The Committee may authorize the continuation
of options held by terminating employees who, at the Company’s request or with
the Company’s consent, are terminating to accept employment with not–for–profit
corporations, governmental agencies or industry associations. Such approval must
be obtained from the Committee prior to termination of employment in order to
prevent termination of options.

 

(1)                                  Divestiture.

 

Notwithstanding the foregoing, if an employee terminates because of a
divestiture by the Company, the Committee may, in its sole discretion, amend any
option previously granted to such employee pursuant to the Plan such that the
option becomes exercisable in full and/or permits the employee to exercise such
option which has not already been exercised until the earlier of: (i) three
months from the closing date of the divestiture, or such longer date, if any
which the committee may authorize, or (ii) the

 

 

4

--------------------------------------------------------------------------------


 

expiration of the option.  The Committee may, in its sole discretion, delegate
its authority under this subsection to the Executive Committee.

 

(2)                                  Voluntary Severance Program.

 

Notwithstanding the foregoing, if an employee who is not a Section 16 officer
terminates as a result of participation in a Company voluntary severance program
approved by the Executive Committee, any option granted pursuant to the Plan
shall become exercisable in full, and the employee may exercise any such option
which has not already been exercised until the earlier of (i) three months from
the employee’s termination date, or (ii) the expiration of the option.

 

E. Exercise by Representative Following Death of Employee. The employee, by
written notice to the Company, may designate one or more persons (and from time
to time change such designation) including his legal representative, who, by
reason of his death, shall acquire the right to exercise all or a portion of the
option. If the person or persons so designated wish to exercise any portion of
the option, they must do so within one year after the death of the employee or
retired employee, as the case may be. All rights of the representative(s) in the
option shall terminate upon failure to exercise the option within the time
period set forth in this subsection VI(E). Any exercise by a representative
shall be subject to the provisions of this Plan.

 

VII. MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS

 

The Committee shall have the power to modify, extend or renew outstanding
options and authorize the grant of new options in substitution therefor,
provided that any such action may not have the effect of altering or impairing
any rights or obligations of any option previously granted without the consent
of the optionee.

 

The Committee shall have the power to lower the exercise price of an outstanding
option not intended to qualify as an ISO under the Code; provided, however, that
the exercise price per share may not be reduced below 75% of the fair market
value of a share of Common Stock of the Company on the date the action is taken
to reduce the exercise price. Such fair market value shall be deemed to be the
mean of the highest and lowest quoted selling prices for such shares on that
date as reported on The New York Stock Exchange Composite Tape.

 

VIII. OPTION PRICE

 

The option price per share for the shares covered by each nonstatutory option
shall be not less than 75% of the fair market value of a share of Common Stock
of the Company on the date the option is granted. The option price per share for
ISOs shall be not less than the fair market value on the option grant date. Such
fair market value shall be deemed to be the mean of the highest and lowest
quoted selling prices for such share on that date as reported on The New York
Stock Exchange Composite Tape.

 

5

--------------------------------------------------------------------------------


 

IX. LOANS FOR EXERCISE OF OPTIONS

 

          Any option agreement under this Plan entered into with an employee
may, but need not, provide that the Company shall lend to the employee who holds
the option the funds for any exercise of his option. Any such loans made to
individuals subject to Section 16 of the Exchange Act shall be at a rate of
interest adequate to avoid imputation of income under Sections 483 and 7872 of
the Code and shall be for a term not to exceed 15 months from the date of
exercise of the related option. Any loan by the Company to fund the exercise of
an option shall be subject to such other terms and conditions as shall be set
forth in the option agreement, which terms and conditions shall be determined by
the Committee at the time of the grant of the option. Loans may or may not be
secured by stock issued pursuant to such option exercises, at the Committee’s
discretion.

 

X. STOCK APPRECIATION RIGHTS

 

This section shall apply to employees who hold options heretofore or hereafter
granted under the Plan (“Options”) and who are or may hereafter be subject to
Section 16 of the Exchange Act. The Committee may, but shall not be required to,
grant to such employees stock appreciation rights as herein provided with
respect to not more than the number of shares from time to time subject to the
Options held by such employees. The stock appreciation rights shall be integral
parts of the respective Options and shall have no existence apart therefrom.

 

A stock appreciation right shall be the right of the holder thereof to elect to
surrender part or all of any Option which is wholly exercisable, or of any
exercisable portion of an Option which is partially exercisable, and receive in
exchange therefor cash or shares (valued at current fair market value) or a
combination thereof. Such cash or shares or combination shall have an aggregate
value (“Appreciation”) equal to the excess of the current fair market value of
one share over the Option price of one share specified in such Option multiplied
by the number of shares subject to such Option or the portion thereof which is
surrendered. The current fair market value of a share shall be the mean of the
highest and lowest quoted selling prices for shares as reported on The New York
Stock Exchange Composite Tape on the day on which a stock appreciation right is
exercised, or if no sale was made on such date, then on the next preceding day
on which   such a sale was made. No fractional share shall be issued on the
exercise of a stock appreciation right, and settlement therefor shall be made in
cash.

 

Each stock appreciation right granted under this Plan shall be subject to the
following terms and conditions: (1) each stock appreciation right shall be
evidenced by a written agreement between the Company and the holder in such form
as the Committee shall authorize; (2) each stock appreciation right granted
under the Plan by its terms shall not be transferable by the holder otherwise
than by will or by the law of descent and distribution, and shall be exercised
during the lifetime of the holder only by him, and no stock appreciation right
or interest therein may be transferred, assigned, pledged or hypothecated by the
holder during his lifetime, whether by operation of law or otherwise, or be made
subject to execution, attachment or similar process; (3) all rights of an

 

6

--------------------------------------------------------------------------------


 

 

employee in a stock appreciation right, to the extent that it has not been
exercised, shall terminate upon the death of the employee or the termination of
his employment for any reason other than retirement because of age or total and
permanent disability, and in case of such retirement three years from the date
thereof with respect to nonstatutory Options and three months from the date
thereof with respect to Options intended to qualify as ISOs; provided, however,
that the employee, by written notice to the Company, may designate one or more
persons (and from time to time change such designation), including his legal
representative, who, by reason of his death, shall acquire the right to exercise
all or a portion of the rights accrued under the stock appreciation right as of
the date of his death. If the person or persons so designated wish to exercise
any portion of the stock appreciation right, they must do so within one year
after the death of the employee or retired employee, as the case may be, and
such exercise shall be subject to the provisions of this Plan; and (4) the life
of stock appreciation rights shall be coterminous with the life of the Options.

 

The holder of a stock appreciation right may exercise the same by (1) filing
with the Secretary of the Company a written election, which election shall be
delivered by the Secretary to the Committee, specifying (a) the Option or
portion thereof to be surrendered, and (b) the percentage of the Appreciation
which he desires to receive in cash, if any; and (2) surrendering such Option
for cancellation or partial cancellation, as the case may be; provided, however,
that any election which specifies that the holder of a stock appreciation right
desires to receive any portion of the Appreciation in cash shall be of no force
or effect unless and until the Committee shall have consented to such election.

 

No stock appreciation right or related Option may be exercised during the first
six months of its term, except in the event death or total and permanent
disability of the holder occurs prior to the expiration of this six–month
period. No election to receive any portion of the Appreciation in cash shall be
filed with the Secretary and no stock appreciation right shall be exercised to
receive any cash unless such election and exercise shall occur during the period
(hereinafter referred to as the “Cash Window Period”) beginning on the third
business day following the date of release for publication by the Company of a
regular quarterly or annual statement of sales and earnings and ending on the
twelfth business day following such date. The Committee may consent to the
election of a holder to receive any portion of the Appreciation in cash at any
time after such election has been made.

 

                No stock appreciation right or related Option may be exercised
during the first six months of its term, except in the event of death or total
and permanent disability of the holder occurs prior to the expiration of this
six-month period.

 

                The Board or the Committee shall have the sole discretion to
consent to approve or disapprove, in whole or in part, any election to receive
any portion of the Appreciation in cash.

 

Nothing in the Plan shall be construed to give any eligible employee any right
to be granted a stock appreciation right. Neither the Plan nor the granting of a
stock

 

7

--------------------------------------------------------------------------------


 

appreciation right nor any other action taken pursuant to the Plan shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will employ the holder of a stock appreciation right for any
period of time or in any position or at any particular rate of compensation. The
holder of a stock appreciation right shall have no rights as a stockholder with
respect to the shares covered by his stock appreciation right until the date of
issuance to him of a stock certificate therefor, and, except as otherwise
specifically provided in the stock option agreement for the Options, no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such certificate is issued.

 

 

PART 3.   STOCK AND CASH AWARDS

 

XI. STOCK AND CASH AWARD DETERMINATION

 

The Committee may grant an eligible employee Stock Awards or awards of cash
(“Cash Awards”) at such times and in such amounts as the Committee may designate
which in its opinion fully reflect the performance level and potential of such
employee. The Committee shall designate whether such awards are payable in
Common Stock, cash or a combination thereof. Such awards shall be made in
accordance with such guidelines as the Committee may from time to time adopt.
Stock and Cash Awards shall be independent of any grant of an option under this
Plan and shall be made subject to such restrictions as the Committee may
determine to be appropriate.

 

XII. PAYMENT OF STOCK OR CASH AWARDS

 

A. No employee shall have the right to receive payment of any Stock or Cash
Award until notified of the amount of such award, in writing, by the Committee
or its authorized delegate.

 

B. Payment of Cash Awards shall be made in a lump sum or in annual installments
over such period as the Committee may designate, which period shall not exceed
five years, provided that the Committee may from time to time designate minimum
installment amounts.

 

C. After an award of Common Stock subject to restrictions (“Restricted Stock”),
such shares will be deposited in certificate or book entry form in escrow with
the Company’s Secretary. The employee shall retain all rights in the Restricted
Stock while it is held in escrow including but not limited to voting rights and
the right to receive dividends, except that the employee shall not have the
right to transfer or assign such shares until all restrictions pertaining to
such shares are terminated, at which time the applicable stock certificates
shall be released from escrow and delivered to the employee by the Company’s
Secretary.

 

D. The Committee may permit, on such terms as it deems appropriate, use of
Restricted Stock as partial or full payment upon exercise of a stock option
under the

 

8

--------------------------------------------------------------------------------


 

Company’s incentive stock option or compensation plans or this Plan. In the
event shares of Restricted Stock are so tendered as consideration for the
exercise of an option, a number of the shares issued upon the exercise of said
option, equal to the number of shares of Restricted Stock used as consideration
therefor, shall be subject to the same restrictions as the Restricted Stock so
submitted plus any additional restrictions that may be imposed by the Committee.

 

XIII. TERMINATION OF RESTRICTIONS ON STOCK AWARDS

 

The Committee will establish the period or periods after which the restrictions
on Restricted Stock will lapse.

 

The Committee may in its discretion permit an employee to elect to receive in
lieu of shares of Restricted Stock, at the expiration of the restrictions, a
cash payment equal to the fair market value of the Company’s Common Stock on the
date the restrictions lapse. The Committee may also permit the employee to elect
to pay required tax withholding due upon the lapse of restrictions with part of
the shares due the employee at such time. The shares cancelled in payment of
required tax withholding shall be valued at the fair market value of the
Company’s Common Stock on the date the restrictions lapse. Fair market value
shall be the mean of the high and low prices of such stock on The New York Stock
Exchange Composite Tape on the date in question, or if no sales of such stock
were made on that date, the mean of the high and low prices of such stock on the
next preceding day on which sales were made.

 

XIV.  DEATH OR TOTAL AND PERMANENT DISABILITY OF A PARTICIPATING EMPLOYEE
HOLDING RESTRICTED STOCK

 

By written notice to the Company, an employee who has received a grant of
Restricted Stock may designate one or more persons (and from time to time change
such designation) who, by reason of his death, shall acquire the right to
receive any vested but unpaid awards held by the employee at the time of his
death. Such awards shall be paid to the designated representative at such time
and in such manner as if the employee were living.

 

In the event of total and permanent disability of an employee who has
participated in the Plan, any unpaid but vested award shall be paid to the
employee if legally competent or to a committee or other legally designated
guardian or representative if the employee is legally incompetent.

 

In the event of the death or total and permanent disability of an employee
holding unvested restricted shares, the employee’s designated representative or
the employee, as the case may be, shall be entitled to receive a prorated number
of shares determined by dividing the number of years in the restricted period by
the number of whole years lapsed since the grant date. Remaining unvested shares
shall be forfeited unless additional payments are specifically authorized by the
Committee.

 

If at the time of the employee’s death there is no effective beneficiary
designation as to all or some portion of the awards hereunder, such awards or
such portion thereof shall be paid to or on the order of the legal
representative of the employee’s estate. In the event of uncertainty as to the
interpretation or effect of any notice of designation, the Committee’s decision
with respect thereto shall be conclusive.

 

 

 

9

--------------------------------------------------------------------------------


 

XV. RESTRICTIONS AND FORFEITURE OF STOCK AWARDS

 

The Company’s obligation to deliver stock held in escrow is subject to the
condition that the employee remain an employee of the Company on active or
authorized leave status or be under contract to provide services to the Company
as provided in Section XVI hereof for the entire deferral and/or restriction
period, including mandatory and optional deferrals. If the employee fails to
meet this condition, the employee’s right to any such unpaid amounts or
undelivered stock shall be forfeited. This provision may be waived by the
Committee in exceptional circumstances. In the event an employee holding
restricted shares ceases to be on active pay status during the restricted period
for a period of more than six months, the restricted period shall be extended by
a period of time equal to the length of the period of inactive status.

 

XVI. RETIREMENT OF EMPLOYEE HOLDING STOCK AWARD

 

At the time of grant of any Stock Award, the Committee may specify special
conditions or terms covering the status of such Stock Award upon the retirement
of the employee. If no provision is made, the following provisions shall govern
if the employee retires due to age: the Company’s obligation to make any payment
due thereafter under the Stock Award feature of the Plan is subject to the
condition that for the entire period of deferral or restriction, including
mandatory and optional deferrals:

 

A. The employee shall render as an independent contractor and not as an employee
such advisory or consultative services to the Company as shall be reasonably
requested by the Board or the Executive Committee of the Board in writing from
time to time, consistent with the state of the retired employee’s health and any
employment or other activities in which such employee may be engaged. For
purposes of this Plan, the employee shall not be required to devote a major
portion of time to such services and shall be entitled to reimbursement for any
reasonable out–of–pocket expenses incurred in connection with the performance of
such services;

 

B. The employee shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Committee,
competes with, or is in conflict with the interest of, the Company. The employee
shall be free, however, to purchase as an investment or otherwise stock or other
securities of such organizations as long as they are listed upon a recognized
securities exchange or traded over–the–counter, or as long as such investment
does not represent a substantial investment to the employee or a significant
(greater than 10%) interest in the particular organization. For the purposes of
this subsection XVI(B), a company (other than a subsidiary) which is engaged in
the business of producing, leasing or selling products or providing services of
the type now or at any time hereafter made or provided by the Company shall be
deemed to compete with the Company;

 

C. The employee shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company’s
business,

 

 

10

--------------------------------------------------------------------------------


 

any confidential information or material relating to the business of the
Company, either during or after employment with the Company; and

 

D. The employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the employee during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in the United States and in foreign countries.

 

 

PART 4.   GENERAL PROVISIONS

 

XVII. ASSIGNMENTS

 

The rights and benefits under this Plan may not be assigned except for the
designation of a beneficiary as provided in Sections VI and XIV.

 

XVIII. TIME FOR GRANTING OPTIONS OR STOCK AWARDS

 

All options for shares and Stock Awards subject to this Plan shall be granted,
if at all, not later than 10 years after the adoption of this Plan by the
Company’s Board of Directors.

 

XIX. LIMITATION OF RIGHTS

 

A. No Right to an Option or Stock Award.  Nothing in the Plan shall be construed
to give any personnel of the Participating Companies any right to be granted an
option or Stock or Cash Award.

 

B. No Employment Right.  Neither the Plan, nor the granting of an option or
Stock or Cash Award nor any other action taken pursuant to the Plan shall
constitute or be evidence of any agreement or understanding, express or implied,
that any of the Participating Companies will employ a grantee for any period of
time or in any position, or at any particular rate of compensation.

 

C. No Shareholder Rights for Options.  An optionee shall have no rights as a
shareholder with respect to the shares covered by his options until the date of
the issuance to him of a stock certificate therefor, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such certificate is issued.

 

XX. CHANGES IN PRESENT STOCK

 

In the event of any merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure or
capitalization affecting the Company’s present Common Stock, appropriate
adjustment shall be made by the

 

 

11

--------------------------------------------------------------------------------


 

Board of Directors in the number (including the aggregate numbers specified in
Section IV) and kind of shares which are or may become subject to options and
Stock Awards granted or to be granted hereunder, and in the option price of
shares which are subject to options granted hereunder.

 

XXI. CHANGE IN CONTROL

 

In the event that the Company is merged into or acquired by another entity in a
transaction involving a change in control, the Committee shall have complete
authority and discretion, but not the obligation, to accelerate the vesting of
outstanding stock options and the termination of restrictions on Stock Awards.

 

The Committee may also ask the Board of Directors to negotiate, as part of any
agreement involving a sale or merger of the Company, a sale of substantially all
the Company’s assets or similar transaction, terms providing protection for
employees holding stock options or Stock Awards.

 

XXII. EFFECTIVE DATE OF THE PLAN

 

The Plan shall take effect on the date of adoption by the Board of Directors of
the Company, subject to approval by the shareholders of the Company at a meeting
held within 12 months after the date of such adoption. Options and Stock or Cash
Awards may be granted under the Plan at any time after the adoption of the Plan
by the Board of Directors of the Company and prior to the termination of this
Plan.

 

XXIII. AMENDMENT OF THE PLAN

 

The Board or the Committee may suspend or discontinue the Plan or revise or
amend it in any respect whatsoever; provided, however, that the Company may seek
shareholder approval of an amendment if determined to be required by or
advisable by any law or regulation, including without limitation, any
regulations of the Securities and Exchange Commission or the Internal Revenue
Service, the rules of any stock exchange on which the Company’s stock is listed
or other applicable law or regulation.

 

XXIV. NOTICE

 

Any written notice to the Company required by any of the provisions of this Plan
shall be addressed to the Secretary of the Company and shall become effective
when it is received.

 

XXV. COMPANY BENEFITS PLANS

 

Nothing contained in this Plan shall prevent the employee prior to death, or the
employee’s dependents or beneficiaries after the employee’s death, from
receiving, in addition to any awards provided for under this Plan and any
salary, any payments under a Company retirement plan or which may be otherwise
payable or distributable to such

 

 

12

--------------------------------------------------------------------------------


 

employee, or to the employee’s dependents or beneficiaries under any other plan
or policy of the Company or otherwise.

 

XXVI. UNFUNDED PLAN

 

Insofar as it provides for awards of stock or cash, this Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to employees who
are granted awards of stock under this Plan, any such accounts will be used
merely as a bookkeeping convenience. Except for the holding of Restricted Stock
in escrow pursuant to subsection XII(C), the Company shall not be required to
segregate any assets which may at any time be represented by awards of stock or
cash, nor shall this Plan be construed as providing for such segregation, nor
shall the Company nor the Board nor the Committee be deemed to be a trustee of
stock or cash to be awarded under the Plan. Any liability of the Company to any
employee with respect to an award of stock or cash under this Plan shall be
based solely upon any contractual obligations which may be created by the Plan;
no such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Board nor the Committee shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

 

XXVII. GOVERNING LAW

 

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of California and construed accordingly.

 

XXVIII. BUYOUT PROVISIONS

 

At any time, the Committee may, but shall not be required to, authorize the
Company to offer to buy out for a payment in cash or shares an option, stock
appreciation right, Stock Award or Restricted Stock previously granted based on
such terms and conditions as the Committee shall establish and communicate to
the holder of such option, stock appreciation right, Stock Award or Restricted
Stock in connection with such offer.

 

 

*****

 

9/21/89

Adopted by the Executive Compensation and Stock Option Committee

2/27/90

Approved by the Shareholders

7/17/91

Part 1, Section II amended by the Executive Compensation and Stock Option
Committee

11/18/93

Section IV amended by the Executive Compensation and Stock Option Committee

4/13/95

Payment date for two for one stock split (record date 3/24/95)

7/15/96

Payment date for two for one stock split (record date 6/21/96)

11/21/96

Part 1, Section II, Part 2, Section X and Part 4, Section XXIII amended by the
Compensation Committee

 

 

13

--------------------------------------------------------------------------------


 

5/15/97

Section VI D amended by the Compensation Committee

5/20/98

The Company reincorporated in the State of Delaware

2/12/99

Section VI B & D amended by the Compensation Committee

6/30/00

Section VI C and XIII amended by the Compensation Committee

10/27/00

Payment date for two for one stock split in the form of a stock dividend (record
date 9/27/00)

9/12/02

Part 4, Section XXVIII added and plan restated by HR & Compensation Committee

11/21/02

Part 1, Section II added new paragraph and plan restated by HR & Compensation
Committee

 

 

14

--------------------------------------------------------------------------------

